DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 02/24/2021. As directed by the amendment: claims 1, 7, 13, 29 have been amended; claim 19 has been canceled; and no new claims have been added. Thus, claims 1-18, 20-29 are presently pending in this application.
Applicant’s amendments to claims have overcome the 112(b) rejection previously set forth in the office action mailed 11/25/2020.

Response to Arguments
 Applicant’s argument page 7 of the remarks filed 02/24/2021 that claims 2 and 14 recite a defined formula such that two numbers of pressure measured by the first pressure sensor and the second pressure sensor are plugged into the defined formula to calculate an estimated aspiration flow; therefore claims 2 and 14 overcome the 112(a) rejection previously set forth in the office action mailed 11/25/2020. Applicant’s argument has been fully considered and are not persuasive. The formula defined in claims 2 and 14 only includes pressures from the two pressure sensors. So how the estimated aspiration flow is calculated with only the difference of pressures and the ratio of the pressures. Also, the unit of the pressure is mmHg (see par. 0054 of applicant specification 10/04/2018) and flow is the volume of fluid that passes in a unit of time. So, the unit of pressure does not equal to the unit of volume per unit of time.
Applicant’s argument pages 7-11 of the remarks filed 02/24/2021 that Sorensen in view of Calderin fails to disclose two pressure sensors communicatively connected to an aspiration 
Applicant’s argument pages 7-11 of the remarks filed 02/24/2021 that Sorensen in view of Calderin fails to disclose the pressure of the aspiration line is regulated in accordance with a comparison between an estimated aspiration flow calculated from the pressure measured by the first and second pressure sensors communicatively connected to the aspiration line and a predetermined aspiration pressure. Applicant’s argument has been fully considered and are not persuasive. Sorensen discloses the pressure of the aspiration line 325 is regulated in accordance with a comparison between an estimated aspiration flow calculated from the pressure measured by the pressure sensor 330 and a predetermined aspiration pressure threshold (par. 0035), and Calderin teaches a system with two pressure sensors 10/12 on the same fluid line wherein the pressure sensors 10/12 are communicatively connected to a fluid line 14 and also connected to a controller 30 so that the controller is adapted to selectively receive pressure measurement signals from each pressure sensor at regular intervals and to record these measurements in memory (col. 5 lines 35-54). Therefore, after the modification is made, Sorensen in view of Calderin teaches a system with two pressure sensors wherein the pressure of the aspiration line is regulated in accordance with a comparison between an 
 Applicant’s argument pages 12-13 of the remarks filed 02/24/2021 that Sorensen in view of Calderin fails to disclose the pressure of the irrigation line is regulated in accordance with a comparison between an estimated aspiration flow calculated from the pressure measured by the first and second pressure sensors communicatively connected to the aspiration line. Applicant’s argument has been fully considered and are not persuasive. Sorensen discloses in par. 0035, the pressure of irrigation line and aspiration line of the system is monitored by the controller 360 via sensor 365, sensor 330. Therefore, Sorensen discloses the pressure of the irrigation line (315) is regulated in accordance with an estimated aspiration flow calculated from the pressure measured by the first sensor (330) (see par. 0035).
Applicant’s argument pages 14-15 of the remarks filed 02/24/2021 that Sorensen fails to disclose the pressure sensor 330 positioned near the proximal end of the handpiece 112. Applicant’s argument has been fully considered and are not persuasive. As shown in fig. 1, the handpiece 112 is placed near the subsystem 110. As shown in fig. 3, the pressure sensor 330 is positioned within the subsystem 110; the pressure sensor 330 is connected to the proximal end of the handpiece 112 via the aspiration line 305. Therefore, the pressure sensor 330 meets the limitation of being near the proximal end of the handpiece 112 and communicatively connected to the aspiration line.
Applicant’s argument pages 15-17 of the remarks filed 02/24/2021 that Sorensen and Callaghan are not analogous art. Applicant’s argument has been fully considered and are not persuasive. Sorensen discloses a medical system carrying fluid wherein the medical system comprises sensors to detect the signals of the fluid, whereas Callaghan teaches a medical system carrying fluid wherein the medical system comprises sensor to detect the signals of the fluid. Therefore, Sorensen and Callaghan are analogous art. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2, 14 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 2 recites “the estimated aspiration flow equals the difference between the pressure measured by the first pressure sensor and the second pressure sensor, divided by the ratio of the pressure measured by the second pressure sensor over the pressure measured by the first pressure sensor”. One having ordinary skill in the art would be unable to take such a claimed formula recited in claim 2 “the difference between pressure measured by the first pressure sensor and the second pressure sensor divided by the ratio of the pressure measured by the second pressure sensor over the pressure measured by the first pressure sensor” to calculate the estimated aspiration flow. The level of one having ordinary skill in the art and the level of predictability in the art would not help to figure out how to calculate the estimated aspiration flow by the difference between pressures and the ratio between the pressures without undue experimentation. Also, the amount of direction provided in the specification as well as the 
Regarding claim 14, see the 112(a) rejection of claim 2 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al. (US 2014/0323953) in view of Calderin et al. (US 9,482,563).
Regarding claim 1, Sorensen discloses 
A system (fig. 1) for varying pressure rates during phacoemulsification surgery (pars. 0024-0025), the system (fig. 1) comprising: 
a surgical console (100, fig. 2) having at least one system bus (system bus of 103) communicatively connected to (see fig. 2) at least one computing processor (processor of 360 of subsystem 110, par. 0031) capable of accessing at least one computing memory (memory of 360 of subsystem 110) associated with the at least one computing processor (processor of 360 of subsystem 110, par. 0031); 

a pressure sensor (330, fig. 3 and par. 0029) communicatively connected to an aspiration line (325, fig. 3 and par. 0029) and proximate to a proximal end of the phacoemulsification surgical handpiece (Examiner notes: see fig. 3 and also fig. 1, the pressure sensor 330 is positioned near the proximal end of handpiece 112) and proximate to a vacuum source (335) associated with the surgical console (100) (see fig. 3); and 
a vacuum source (335) associated with the surgical console (100), 
wherein the pressure of the aspiration line (325) is regulated in accordance with a comparison between an estimated aspiration flow calculated from the pressure measured by the first sensor (330) and a predetermined aspiration pressure (first/second pressure threshold, par. 0035).

Regarding claim 1, Sorensen discloses the system as set forth above, except for a another pressure sensor communicatively connected to the aspiration line. Sorensen only discloses one pressure sensor 330 on the aspiration line and one pressure sensor 365 on the irrigation line, but not two pressure sensors on the same aspiration line.
However, Calderin teaches a system with two pressure sensors (10/12, fig. 1) on the same fluid line wherein the pressure sensors (10/12) are communicatively connected to a fluid-bearing conduit (14) and also connected to a controller (30) so that the controller is adapted to selectively receive pressure measurement signals from each pressure sensor at regular intervals and to record these measurements in memory (col. 5 lines 35-54).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Sorensen’s system by adding a second pressure sensor along the aspiration line, as taught by Calderin, for the purpose of providing pressure 

Regarding claim 3, Sorensen in view of Calderin,
Sorensen is silent about the flow is calculated using the Hagen-Poiseuille equation.
However, Calderin teaches the flow is calculated using the Hagen-Poiseuille equation (col. 5 lines 14-54).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Sorensen’s controller to use Hagen-Poiseuille equation to calculate the flow rate of the system, as taught by Calderin, for the purpose of providing a highly accurate determination of flow rate (col. 5 lines 14-54 of Calderin).
Regarding claim 4, Sorensen in view of Calderin,
Sorensen discloses wherein the first pressure sensor (330, fig. 3 and par. 0029) is in line with the aspiration line (325) and the at least one surgical tool (320/355) (see fig. 3).
Regarding claim 5, Sorensen in view of Calderin,
Sorensen is silent about the second pressure sensor.
However, Calderin teaches wherein the second pressure sensor (10 or 12) is in line with the fluid-bearing conduit (14) and the vacuum source (24) (see fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Sorensen’s system by adding a second pressure sensor along the aspiration line, as taught by Calderin, for the purpose of providing pressure measurement signals to the controller for a highly accurate determination of flow rate (col. 5 lines 35-54 of Calderin).
Regarding claim 8, Sorensen in view of Calderin,
Sorensen discloses wherein the first pressure sensor (330, fig. 3) is communicatively connected to the at least one system bus (system bus of 103, figs. 2-3 and pars. 0029, 0031).
Regarding claim 9, Sorensen in view of Calderin,
Sorensen is silent about the second pressure sensor.
However, Calderin teaches the second pressure sensor (10 or 12, fig. 1) is communicatively connected to the at least one system bus (system bus of controller 30).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Sorensen’s system by adding a second pressure sensor along the aspiration line, as taught by Calderin, for the purpose of providing pressure measurement signals to the controller for a highly accurate determination of flow rate (col. 5 lines 35-54 of Calderin).
Regarding claim 10, Sorensen in view of Calderin,
Sorensen discloses a graphical user interface (104) for receiving a visual indication of the estimated aspiration flow (Examiner notes: the limitation “for receiving ....aspiration flow” is interpreted as functional limitation. See par. 0026, 104 shows data relating to system operation and performance during an emulsification surgical procedure. Therefore, it is capable of receiving a visual indication of the estimated aspiration flow).
Regarding claim 11, Sorensen in view of Calderin,
Sorensen discloses wherein the pressure of the aspiration line (pressure of 325) is raised to meet the predetermined aspiration pressure (first/second pressure threshold, par. 0035).
Regarding claim 12, Sorensen in view of Calderin,
Sorensen discloses wherein the surgical tool (320/355, fig. 3) comprises a phaco tip or needle (a cutting needle in par. 0026).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al. (US 2014/0323953) in view of Calderin et al. (US 9,482,563) in further view of Green (US 3,393,566).
Regarding claim 6, Sorensen in view of Calderin discloses the system of claim 1, as set forth above, except for wherein the second pressure sensor is a strain gauge vacuum sensor.	However, Calderin teaches a system with two pressure sensors (10/12, fig. 1) wherein the pressure sensors (10/12) are communicatively connected to a fluid-bearing conduit (14) and also connected to a controller (30) so that the controller is adapted to selectively receive pressure measurement signals from each pressure sensor at regular intervals and to record these measurements in memory (col. 5 lines 35-54).
And, Green teaches a diaphragm-type pressure transducer using strain gauge sensors for measuring pressure differentials (col. 1 lines 46-57).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Sorensen’s system by adding a second pressure sensor along the aspiration line, as taught by Calderin, for the purpose of providing pressure measurement signals to the controller for a highly accurate determination of flow rate (col. 5 lines 35-54 of Calderin) and modify the second pressure sensor to be strain gauge sensor, as taught by Green, for the purpose of providing a small size, high sensitivity, and relatively low cost pressure sensor (col. 1 lines 46-57 of Green).

Claim(s) 7, 13, 15-17, 20-26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al. (US 2014/0323953) in view of Calderin et al. (US 9,482,563) in further view of Beauvais et al. (US 2014/0364799) and Lal et al. (US 6,740,058)
Regarding claim 7, Sorensen in view of Calderin discloses the system of claim 1, as set forth above, except for wherein the first pressure sensor is located proximate to the aspiration luer connector.
Beauvais teaches a system comprising a handpiece (105, fig. 1b) with luer connector to connect with aspiration line (par. 0034).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Sorensen’s system by adding a luer connector to the handpiece, as taught by Beauvais, for the purpose providing sufficient structure to allow coupling between the handpiece and the aspiration line (par. 0034 of Beauvais) and modify the first pressure sensor to be on the surgical tool/handpiece, as taught by Lal, for the purpose of providing an accurate and timely feedback signal (col. 9 lines 29-33 of Lal).
Regarding claim 13, Sorensen discloses 
A system (fig. 1) for varying irrigation rates during phacoemulsification surgery (par. 0035), the system (fig. 1) comprising: 
a surgical console (100, fig. 2) having at least one system bus (system bus of 103) communicatively connected to (see fig. 2) at least one computing processor (process of 360 of subsystem 110, par. 0031) capable of accessing at least one computing memory (memory of 360 of subsystem 110, par. 0031) associated with the at least one computing processor (processor of 360 of subsystem 110, par. 0031); 
a phacoemulsification surgical handpiece (112, figs. 1-3) having at a distal end (distal end of 112) at least one surgical tool (320/355, fig. 3 and pars. 0028, 0030) and having near a proximal end (proximal end of 112) 
an aspiration line (325) and an irrigation line (315) from the surgical console (100, see fig. 3);  51Docket No. JSV6513USNP/JSV6513WOPCT (28151) 
a first pressure sensor (330) communicatively connected to the aspiration line (325); and 
a vacuum source (335) associated with the surgical console (100), 
wherein the pressure of the irrigation line (315) is regulated in accordance with an estimated aspiration flow calculated from the pressure measured by the first sensor (330) (see par. 0035).

Regarding claim 13, Sorensen discloses the system as set forth above, except for a detachable receiver for receiving the aspiration line and the irrigation line, the first pressure sensor located proximate to the detachable receiver, and a second pressure sensor communicatively connected to the aspiration line.
Beauvais teaches a system comprising a handpiece (105, fig. 1b) with luer connector to connect with aspiration line (par. 0034).
Lal teaches a system comprising a sensor (60) formed on the surgical tool (40, fig. 14) (col. 9 lines 29-33).
Calderin teaches a system with two pressure sensors (10/12, fig. 1) wherein the pressure sensors (10/12) are communicatively connected to a fluid-bearing conduit (14) and also connected to a controller (30) so that the controller is adapted to selectively receive pressure measurement signals from each pressure sensor at regular intervals and to record these measurements in memory (col. 5 lines 35-54).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Sorensen’s system by adding a luer connector to the handpiece, as taught by Beauvais, for the purpose providing sufficient structure to allow coupling between the handpiece and the aspiration/irrigation line (par. 0034 of Beauvais), modify the first pressure sensor to be on the surgical tool/handpiece, as taught by Lal, for the purpose of providing an accurate and timely feedback signal (col. 9 lines 29-33 of Lal), and adding a second pressure sensor along the aspiration line, as taught by Calderin, for the purpose of providing pressure measurement signals to the controller for a highly accurate determination of flow rate (col. 5 lines 35-54 of Calderin).
Regarding claim 15, Sorensen in view of Beauvais, Lal, and Calderin,
Sorensen is silent about the flow is calculated using the Hagen-Poiseuille equation.

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Sorensen’s controller to use Hagen-Poiseuille equation to calculate the flow rate of the system, as taught by Calderin, for the purpose of providing a highly accurate determination of flow rate (col. 5 lines 14-54 of Calderin).
Regarding claim 16, Sorensen in view of Beauvais, Lal, and Calderin,
Sorensen discloses wherein the first pressure sensor (330, fig. 3 and par. 0029) is in line with the aspiration line (325) and the at least one surgical tool (320/355) (see fig. 3).
Regarding claim 17, Sorensen in view of Beauvais, Lal, and Calderin,
Sorensen is silent about the second pressure sensor.
However, Calderin teaches wherein the second pressure sensor (10 or 12) is in line with the fluid-bearing conduit (14) and the vacuum source (24) (see fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Sorensen’s system by adding a second pressure sensor along the aspiration line, as taught by Calderin, for the purpose of providing pressure measurement signals to the controller for a highly accurate determination of flow rate (col. 5 lines 35-54 of Calderin).
Regarding claim 20, Sorensen in view of Beauvais, Lal, and Calderin,
Sorensen discloses wherein the first pressure sensor (330, fig. 3) is communicatively connected to the at least one system bus (system bus of 103, figs. 2-3 and pars. 0029, 0031).
Regarding claim 21, Sorensen in view of Beauvais, Lal, and Calderin,
Sorensen is silent about the second pressure sensor.
However, Calderin teaches the second pressure sensor (10 or 12, fig. 1) is communicatively connected to the at least one system bus (system bus of controller 30).

Regarding claim 22, Sorensen in view of Beauvais, Lal, and Calderin,
Sorensen discloses a graphical user interface (104) for receiving a visual indication of the estimated aspiration flow (Examiner notes: the limitation “for receiving ....aspiration flow” is interpreted as functional limitation. See par. 0026, 104 shows data relating to system operation and performance during an emulsification surgical procedure. Therefore, it is capable of receiving a visual indication of the estimated aspiration flow).
Regarding claim 23, Sorensen in view of Beauvais, Lal, and Calderin,
Sorensen discloses a graphical user interface (104) for receiving a visual indication of the pressure of the irrigation line (Examiner notes: the limitation “for receiving ....irrigation line” is interpreted as functional limitation. See par. 0026, 104 shows data relating to system operation and performance during an emulsification surgical procedure. Therefore, it is capable of receiving a visual indication of the pressure of the irrigation line).
Regarding claim 24, Sorensen in view of Beauvais, Lal, and Calderin,
Sorensen discloses a graphical user interface (104) for receiving a visual indication of a measured flow of the irrigation line (Examiner notes: the limitation “for receiving ....irrigation line” is interpreted as functional limitation. See par. 0026, 104 shows data relating to system operation and performance during an emulsification surgical procedure. Therefore, it is capable of receiving a visual indication of a measured flow of the irrigation line).
Regarding claim 25, Sorensen in view of Beauvais, Lal, and Calderin,
Sorensen discloses wherein the irrigation line (315) is in communication with an irrigation source (310) (see fig. 3 and par. 0028).
Regarding claim 26, Sorensen in view of Beauvais, Lal, and Calderin,
Sorensen discloses wherein the irrigation line (315) is in communication with a pressurized irrigation source (310) (see fig. 3 and par. 0028).
Regarding claim 28, Sorensen in view of Beauvais, Lal, and Calderin,
Sorensen discloses wherein the surgical tool (320/355, fig. 3) comprises a phaco tip or needle (a cutting needle in par. 0026).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al. (US 2014/0323953) in view of Beauvais et al. (US 2014/0364799), Lal et al. (US 6,740,058), and Calderin et al. (US 9,482,563) in further view of Green (US 3,393,566).
Regarding claim 18, Sorensen in view of Beauvais, Lal, and Calderin, discloses the system of claim 13, as set forth above, except for wherein the second pressure sensor is a strain gauge vacuum sensor.	However, Calderin teaches a system with two pressure sensors (10/12, fig. 1) wherein the pressure sensors (10/12) are communicatively connected to a fluid-bearing conduit (14) and also connected to a controller (30) so that the controller is adapted to selectively receive pressure measurement signals from each pressure sensor at regular intervals and to record these measurements in memory (col. 5 lines 35-54).
And, Green teaches a diaphragm-type pressure transducer using strain gauge sensors for measuring pressure differentials (col. 1 lines 46-57).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Sorensen’s system by adding a second pressure sensor along the aspiration line, as taught by Calderin, for the purpose of providing pressure measurement signals to the controller for a highly accurate determination of flow rate (col. 5 lines 35-54 of Calderin) and modify the second pressure sensor to be strain gauge sensor, as taught by Green, for the purpose of providing a small size, high sensitivity, and relatively low cost pressure sensor (col. 1 lines 46-57 of Green).

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al. (US 2014/0323953) in view of Beauvais et al. (US 2014/0364799), Lal et al. (US 6,740,058), and Calderin et al. (US 9,482,563) in further view of Wilson et al. (US 2014/0163455).
Regarding claim 27, Sorensen in view of Beauvais, Lal, and Calderin, discloses the system of claim 13, as set forth above, except for the flow rate of the irrigation line is raised in accordance with the difference between the predetermined aspiration pressure and the estimated aspiration flow.
However, Wilson teaches a system configured to increase an irrigation fluid flow through the irrigation conduit by activating the pump in the handpiece, detect a pressure associated with a surgical site using a sensor, and control intraocular pressure by adjusting the state of an aspiration valve based on the detected pressure (par. 0012). Therefore, Wilson teaches the flow rate of the irrigation line is raised in accordance with the difference between the predetermined aspiration pressure and the estimated aspiration flow at the surgical site.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Sorensen’s system such that the controller is configured to increase the flow rate of the irrigation line, as taught by Wilson, for the purpose of maintain the intraocular pressure at the desired level.

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al. (US 2014/0323953) in view of Callaghan et al. (US 2017/0246419).
Regarding claim 29, Sorensen discloses
A system (fig. 1) for varying pressure rates during phacoemulsification surgery (pars. 0024-0025), the system (fig. 1) comprising: 
a surgical console (100, fig. 2) having at least one system bus (system bus of 103) communicatively connected to (see fig. 2) at least one computing processor (processor of 360 
a phacoemulsification surgical handpiece (112, figs. 1-3) having at a distal end (distal end of 112) at least one surgical tool (320/355, fig. 3 and pars. 0028, 0030) and having near a proximal end (proximal end of 112) of a sensor (330, fig. 3 and par. 0029) communicatively connected to an aspiration line (325, fig. 3 and par. 0029) (Examiner notes: see fig. 3, the sensor 330 is positioned near the proximal end of handpiece 112); and 
wherein the pressure of the aspiration line (325) is regulated in accordance with a comparison between an estimated aspiration flow calculated from the pressure measured by the sensor (330) and a predetermined aspiration pressure (first/second pressure threshold, par. 0035).

Regarding claim 29, Sorensen discloses the system as set forth above, except for the sensor being a mass air flow sensor.
However, Callaghan teaches a mass flow sensor 160 (par. 0054) including one or more sensors for determining the first and second pressures (fig. 4), wherein the mass flow sensor is configured to produce one or more signals related to the mass of the fluid flowing through the lumen (par. 0052).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Sorensen’s system by modify the sensor to be a mass flow sensor, as taught by Callaghan, for the purpose of allowing the sensor to produce one or more signals related to the mass of the fluid flowing through the aspiration line (par. 0052 of Callaghan).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/DUNG T ULSH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783